         Case 5:19-cv-00946-PRW Document 69 Filed 10/27/20 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


RUBY J. DISNEY,                               )
                                              )
                     Plaintiff,               )
                                              )
v.                                            )         Case No. CIV-19-00946-PRW
                                              )
UNITED NATIONAL LIFE INSURANCE                )
COMPANY OF AMERICA,                           )
                                              )
                     Defendant.               )


                      MEMORANDUM OPINION AND ORDER

        A man obtained cancer insurance for him and his wife. Several years later, the man

died, survived by his wife and their insurance policy. Soon after, the widow was diagnosed

with cancer and sought the benefits of her coverage under the insurance policy, but the

insurer denied her claim. In the insurer’s view, her coverage automatically terminated

thirty-one days after the death of her husband. The widow then brought this action for

breach of contract and bad faith against the insurer. Now, the defendant-insurer moves for

summary judgment on all claims. For the reasons set forth below, the Court DENIES

Defendant’s Motion for Summary Judgment (Dkt. 16).

                                       Background

I.      Undisputed Facts

     a. The Insurance Policy and The Rider

        The material, undisputed facts are as follows. On May 17, 2011, Mr. Billy J. Disney

and Defendant, United National Life Insurance Company of America, entered into two

                                             1
           Case 5:19-cv-00946-PRW Document 69 Filed 10/27/20 Page 2 of 13




related agreements. 1 The first agreement was a “First Diagnosis Cancer Benefit Policy”

(the “Policy”), an insurance agreement covering certain cancer-related services, treatments,

and procedures. 2 The second agreement was a “Return of Premium Benefit Rider” (the

“Rider”), a supplemental agreement providing for the return of insurance premiums paid

under certain conditions in exchange for an additional monthly premium. 3 In effect, this

supplemental agreement insured against the possibility that the insured would pay

premiums over an extended period of time without benefitting from the insurance. 4

          The Policy and the Rider, by incorporation, define certain contractual terms. 5 Mr.

Disney was the “Insured,” “mean[ing] the person named in the Policy and Policy

Schedule,” and, as the “Insured,” was the “You, Your, and Yours” referred to in both the

Policy and the Rider. 6 Mrs. Ruby J. Disney, as Mr. Disney’s spouse, was a “Dependent”

and therefore a “Covered Person,” entitling her to coverage under the Policy. 7 Further, and

critically for present purposes, as a “covered spouse,” Mrs. Disney was vested with the

authority to decide to continue the Policy and the Rider upon Mr. Disney’s death. 8




1
    See Policy (Dkt. 16, Ex. 1).
2
    See id. at 8–28.
3
    See id. at 29–30.
4
    See id. at 29.
5
    See id. at 12–15, 30.
6
    Id. at 14–15, 17–20, 30.
7
    Id. at 10, 12.
8
    See id. at 16, 30.

                                               2
            Case 5:19-cv-00946-PRW Document 69 Filed 10/27/20 Page 3 of 13




           The instant dispute turns on whether Mrs. Disney properly exercised her discretion

to continue her coverage under the Policy and the Rider upon the death of her husband. On

that score, three contractual provisions are key. The pertinent provision from the Policy

reads:

                             CONTINUATION OF INSURANCE

           If You die, Your covered spouse, if any, will become the Insured. The spouse
           may continue coverage for all Covered Persons under this Policy. A written
           request for continuation of coverage for all Covered Persons and the
           appropriate premium must be received by Us within thirty-one (31) days after
           Your death. We will terminate this Policy if the written request for
           continuation and the appropriate premium is not received by Us within thirty-
           one (31) days after Your death. 9

The pertinent provisions from the Rider, meanwhile, provide:

                               CONTINUATION PRIVILEGE

           If this is family coverage and You die, Your covered spouse may elect to
           continue coverage under the Policy and this Rider by paying the premium.
           [. . .] 10

                                         CONDITIONS

           This Rider is subject to all terms, provisions, limitations and exclusions of
           the Policy except where specifically changed by this Rider. 11




9
    Id. at 16.
10
     Id. at 30.
11
     Id.

                                                3
           Case 5:19-cv-00946-PRW Document 69 Filed 10/27/20 Page 4 of 13




      b. Mr. Disney’s Death and Mrs. Disney’s Subsequent Cancer Diagnosis and
         Treatment, and Her Ensuing Insurance Claim

          Mr. Disney died on August 2, 2018. 12 Just three months later, on November 13,

2018, Mrs. Disney was diagnosed with cancer. 13 So, on November 27, 2018, Mrs. Disney

called Defendant to claim the benefits of her coverage under the Policy. 14 During that call,

Mrs. Disney informed Defendant of her cancer diagnosis and upcoming surgery and,

incidentally, of her husband’s death. 15 In response, the agent instructed her to submit her

pathology report to proceed with her claim and to submit, “whenever [she was] able to,” a

death certificate for her late husband so she would become “the primary on the policy.” 16

Mrs. Disney submitted these documents on or before December 4, 2018. 17

          On December 8, 2018, Defendant sent Mrs. Disney a letter and a check for

$513.85. 18 The letter read, in its entirety, as follows:

          We were sorry to learn of the passing of Billy J. Disney. Please accept our
          condolences during this difficult time.

          Enclosed is a check representing a refund of the unearned premium due on
          this policy.



12
 See Def.’s Mot. for Summ. J. and Br. in Supp. (Dkt. 16) at 3; Pl.’s Br. in Opp’n to Def.’s
Mot. for Summ. J. (Dkt. 29) at 10.
13
     December 2018 Submission (Dkt. 16, Ex. 2) at 4–6.
14
     See Tr. of First Call (Dkt. 29, Ex. 2).
15
     See id. at 4–5.
16
     Id. at 6, 10.
17
 See Def.’s Mot. for Summ. J. and Br. in Supp. (Dkt. 16) at 3; Pl.’s Br. in Opp’n to Def.’s
Mot. for Summ. J. (Dkt. 29) at 17.
18
  See December 10, 2018 Letter (Dkt. 16, Ex. 3); Return of Unearned Premiums Check
(Dkt. 16, Ex. 4).

                                                4
           Case 5:19-cv-00946-PRW Document 69 Filed 10/27/20 Page 5 of 13




          If you have any questions, please call our customer service department at
          800-207-8050. Once again, we express our deepest sympathies to you and
          your family. 19

The check, as the letter suggests, was a return of past premium payments which, to that

point, had been automatically drawn from Mrs. Disney’s account each month, including

for each of the months following Mr. Disney’s death. 20 In tandem with their letter and the

refund check, Defendant cancelled their automatic withdrawal from Mrs. Disney’s

account. 21 Mrs. Disney cashed the check on December 20, 2018. 22

          On January 9, 2019, Defendant denied Mrs. Disney’s claim, stating that

“CHARGES INCURRED AFTER THE TERMINATION DATE [ARE] NOT

COVERED.” 23

          On or before January 11, 2019, Mrs. Disney called Defendant again, this time to ask

“why [she] didn’t have a payment t[aken] out of [her] bank th[at] month [or] last

month . . . .” 24 Defendant informed Mrs. Disney that her automatic payments were stopped,

and “th[e] policy terminated,” “because [Mr. Disney] passed away.” 25 Mrs. Disney

informed Defendant that she had continued to pay for her coverage and never requested


19
     December 10, 2018 Letter (Dkt. 16, Ex. 3).
20
  See December 10, 2018 Letter (Dkt. 16, Ex. 3); Return of Unearned Premiums Check
(Dkt. 16, Ex. 4); Accounting Records (Dkt. 29, Ex. 8).
21
     Dep. of Lesley Hanslope (Dkt. 29, Ex. 4) at 3.
22
 See Def.’s Mot. for Summ. J. and Br. in Supp. (Dkt. 16) at 3; Pl.’s Br. in Opp’n to Def.’s
Mot. for Summ. J. (Dkt. 29) at 17.
23
     January 9, 2019 Explanation of Benefits (Dkt. 16, Ex. 5).
24
     Tr. of Second Call (Dkt. 29, Ex. 10) at 4.
25
     Id. at 5.

                                                  5
           Case 5:19-cv-00946-PRW Document 69 Filed 10/27/20 Page 6 of 13




that it end. 26 She also explained that she cashed the check believing it was the part of the

premium associated with her late husband’s coverage, as nothing in the letter said anything

to the contrary, and then offered to send that money back. 27 Defendant instructed Mrs.

Disney to submit a letter appealing the denial of her claim and promised to follow up with

her. 28 After that call, on the same day, Mrs. Disney submitted that letter. 29

          On January 14, 2019, Defendant received additional materials from Mrs. Disney,

including statements for medical services provided between November 16, 2018 and

December 4, 2018. 30

          On February 5, 2019, Defendant again denied Mrs. Disney’s claim, repeating that

“CHARGES INCURRED AFTER THE TERMINATION DATE [ARE] NOT

COVERED.” 31

          Mrs. Disney filed this action in the District Court in and for Oklahoma County on

September 13, 2019, alleging breach of contract and bad faith. 32 Defendant removed to this

Court on October 15, 2019. 33




26
     Id. at 7–8.
27
     Id. at 8–9.
28
     Id. at 12–13.
29
     Pl.’s January 11, 2019 Letter (Dkt. 16, Ex. 6).
30
     Pl.’s January 14, 2019 Submission (Dkt. 16, Ex. 7).
31
     February 5, 2019 Explanation of Benefits (Dkt. 16, Ex. 8).
32
     See Pet. (Dkt. 1, Ex. 2).
33
     See Notice of Removal (Dkt. 1).

                                                6
          Case 5:19-cv-00946-PRW Document 69 Filed 10/27/20 Page 7 of 13




                                       Legal Standard

         Federal Rule of Civil Procedure 56(a) requires “[t]he court [to] grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” In deciding whether summary

judgment is proper, the court does not weigh the evidence and determine the truth of the

matter asserted, but determines only whether there is a genuine dispute for trial before the

fact-finder. 34 The movant bears the initial burden of demonstrating the absence of a

genuine, material dispute and an entitlement to judgment. 35 A fact is “material” if, under

the substantive law, it is essential to the proper disposition of the claim. 36 A dispute is

“genuine” if there is sufficient evidence on each side so that a rational trier of fact could

resolve the issue either way. 37

         If the movant carries the initial burden, the nonmovant must then assert that a

material fact is genuinely disputed and must support the assertion by “citing to particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials”; by “showing that

the materials cited [in the movant’s motion] do not establish the absence . . . of a genuine


34
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also Birch v. Polaris
Indus., Inc., 812 F.3d 1238, 1251 (10th Cir. 2015).
35
     Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
36
   Anderson, 477 U.S. at 248; Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670
(10th Cir. 1998).
37
     Anderson, 477 U.S. at 248; Adler, 144 F.3d at 670.

                                              7
            Case 5:19-cv-00946-PRW Document 69 Filed 10/27/20 Page 8 of 13




dispute”; or by “showing . . . that an adverse party [i.e., the movant] cannot produce

admissible evidence to support the fact.” 38 The nonmovant does not meet its burden by

“simply show[ing] there is some metaphysical doubt as to the material facts,” 39 or by

theorizing a “plausible scenario” in support of its claims. 40 “Rather, ‘the relevant inquiry

is whether the evidence presents a sufficient disagreement to require submission to a jury

or whether it is so one-sided that one party must prevail as a matter of law.’” 41 If there is a

genuine dispute as to some material fact, the district court must consider the evidence and

all reasonable inferences from the evidence in the light most favorable to the nonmoving

party. 42

                                             Analysis

      I.      Breach of Contract Claim

           To recover for breach of contract, Plaintiff must establish, among other things, that

a contract was formed. 43 Defendant argues that the Court must grant summary judgment in

its favor on the breach of contract claim because, according to the undisputed facts, there



38
  Fed. R. Civ. P. 56(c)(1); see also Celotex Corp., 477 U.S. at 322; Beard v. Banks, 548
U.S. 521, 529 (2006).
39
   Neustrom v. Union Pac. R.R. Co., 156 F.3d 1057, 1066 (10th Cir. 1998) (alteration in
original) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986); Ulissey v. Shvartsman, 61 F.3d 805, 808 (10th Cir. 1995)).
40
     Scott v. Harris, 550 U.S. 372, 380 (2007).
41
  Neustrom, 156 F.3d at 1066 (quoting Anderson, 477 U.S. at 251–52; Bingaman v. Kan.
City Power & Light Co., 1 F.3d 976, 980 (10th Cir. 1993)).
42
  Scott, 550 U.S. at 380; Matsushita Elec. Indus. Co., 475 U.S. at 587; Sylvia v. Wisler,
875 F.3d 1307, 1328 (10th Cir. 2017).
43
     See Cates v. Integris Health, Inc., 2018 OK 9, ¶ 11, 412 P.3d 98, 103.

                                                  8
          Case 5:19-cv-00946-PRW Document 69 Filed 10/27/20 Page 9 of 13




was no contract between Plaintiff and Defendant. Specifically, Defendant argues that,

according to the language of the Policy, to continue coverage after Mr. Disney’s death,

Mrs. Disney was required to both submit a written request to continue coverage and pay

the appropriate premium within thirty-one days. While Defendant concedes that it received

payment within that timeframe, it points out that Mrs. Disney did not submit such a written

request. Plaintiff argues, in response, that, according to the language of the Rider, all that

was required to continue her coverage was payment of the appropriate premium. Because

Mrs. Disney timely paid such premium, she continues, there was a contract. The Court

agrees with Mrs. Disney that Defendants are not entitled to summary judgment on this

issue.

         The Court applies Oklahoma substantive law to this dispute. 44 Under Oklahoma

law,

         [a]n insurance policy is a contract. The rules of construction and analysis
         applicable to contracts govern equally insurance policies. The primary goal
         of contract interpretation is to determine and give effect to the intention of
         the parties at the time the contract was made. In arriving at the parties’ intent,
         the terms of the instrument are to be given their plain and ordinary meaning.
         Where the language of a contract is clear and unambiguous on its face, that
         which stands expressed within its four corners must be given effect. A
         contract should receive a construction that makes it reasonable, lawful,
         definite and capable of being carried into effect if it can be done without
         violating the intent of the parties. 45


44
  See Evanston Ins. Co. v. Law Office of Michael P. Medved, P.C., 890 F.3d 1195, 1198
(10th Cir. 2018); see also State Farm Fire & Cas. Co. v. Pettigrew, 180 F.Supp.3d 925,
931 (N.D. Okla. 2016) (“The interpretation of an insurance contract is governed by state
law and, sitting in diversity, we look to the law of the forum state.” (internal quotation
marks and citation omitted)).
45
     May v. Mid-Century Ins. Co., 2006 OK 100, ¶ 22, 151 P.3d 132, 140.

                                                 9
           Case 5:19-cv-00946-PRW Document 69 Filed 10/27/20 Page 10 of 13




           The language of the Policy and Rider, when read together, plainly require only that

Mrs. Disney submit the appropriate premium to continue her coverage. While Defendant

points out that the Policy requires Mrs. Disney to submit both “[a] written request for

continuation of coverage” and “the appropriate premium” within thirty-one days of Mr.

Disney’s death to continue her coverage, the Policy cannot be read in isolation. The Parties

entered into a supplemental agreement and that agreement expressly contemplates

modification of the Policy: “Th[e] Rider is subject to all terms, provisions, limitations and

exclusions of the Policy except where specifically changed by th[e] Rider.” 46 And, indeed,

the Rider specifically changed the conditions for continuation of coverage. Unlike the

Policy, the Rider permits Mrs. Disney to “elect to continue coverage under the Policy and

this Rider by paying the premium.” 47 Therefore, if Mrs. Disney paid the appropriate

premium, she continued her coverage.

           Even if the Policy and the Rider were ambiguous, the Court would reach the same

conclusion. “Insurance contracts are contracts of adhesion because of the uneven

bargaining position of the parties. Consequently, in the event of ambiguity or conflict in

the policy provisions, a policy of insurance is to be construed strictly against the insurer

and in favor of the insured.” 48

           If the Court sets aside the language in the Rider that “[t]h[e] Rider is subject to all

terms, provisions, limitations and exclusions of the Policy except where specifically


46
     Policy (Dkt. 16, Ex. 1) at 30 (emphasis added).
47
     Id.
48
     Spears v. Shelter Mut. Ins. Co., 2003 OK 66, ¶ 5, 73 P.3d 865, 868.

                                                 10
         Case 5:19-cv-00946-PRW Document 69 Filed 10/27/20 Page 11 of 13




changed by th[e] Rider,” the Policy and the Rider are in conflict: the Policy provides that,

to continue coverage, Mrs. Disney must submit both “[a] written request for continuation

of coverage” and “the appropriate premium” within thirty-one days of Mr. Disney’s death;

whereas the Rider provides Mrs. Disney need only “pay[] the premium” “to continue

coverage under the Policy and this Rider.” In light of the unequal bargaining power

between Defendant and Plaintiff and this theoretical conflict in contract provisions, the

Court construes the provisions for continuance in favor of Mrs. Disney. Therefore, the

Court finds that to continue her coverage “under the Policy and th[e] Rider,” Mrs. Disney

needed only to “pay[] the premium.” And because the facts arguably show that she made

that payment, summary judgment on this claim is inappropriate.

   II.      Bad Faith Claim

         Defendant also argues that the Court should grant summary judgment in its favor

on Plaintiff’s bad faith claim, for four reasons. First, Defendant argues that the contract

automatically terminated thirty-one days after Mr. Disney’s death because Mrs. Disney did

not submit a written request for continued coverage. Therefore, Defendant continues, there

can be no bad faith denial of her claim because its denial was legally correct. Second,

Defendant asserts that, at a minimum, there was a legitimate dispute as to whether Mrs.

Disney’s claim was covered under the insurance policy, thereby precluding a claim for bad

faith. Third, Defendant argues that “Plaintiff cannot offer evidence of any damages

attributable” to Defendant because “the damages claimed by Plaintiff are attributable to

her own failures to satisfy the Policy’s clearly-stated requirements for continuance of

insurance.” Fourth, Defendant argues that its denial on the grounds that “the Policy had

                                            11
          Case 5:19-cv-00946-PRW Document 69 Filed 10/27/20 Page 12 of 13




terminated was reasonable as a matter of law.” In short, Defendant argues that its

conclusion that Mrs. Disney failed to continue her insurance coverage was correct and, if

not correct, at least reasonable as a matter of law. The Court disagrees.

         An insurer has an implied duty to deal fairly and act in good faith with its insured

so as not to deprive the insured of the benefits of the policy. 49 “[T]he violation of this duty

gives rise to an action in tort . . . .” 50 The essence of that tort is the unreasonable, bad faith

conduct of the insurer. 51 The central issue, in other words, is whether Defendants “had a

good faith belief in some justifiable reason for the actions it took or omitted to take that are

claimed violative of the duty of good faith and fair dealing.” 52 “[I]f there is conflicting

evidence from which different inferences may be drawn regarding the reasonableness of

insurer’s conduct, then what is reasonable is always a question to be determined by the trier

of fact by a consideration of the circumstances in each case.” 53

         The Court finds that there is conflicting evidence as to the reasonableness of

Defendant’s denial of the claim and, therefore, this question should be submitted to the

trier of fact, for three principle reasons. First, as a threshold matter, and as discussed earlier,

Plaintiff potentially was covered by the Policy. Second, Defendant denied Plaintiff’s claim

on the basis of a plainly superseded provision of the contract, drawing into question the


49
     See Christian v. Am. Home Assurance Co., 1977 OK 141, 577 P.2d 899, 904.
50
     Id., 577 P.2d at 904.
51
     Badillo v. Mid Century Ins. Co., 2005 OK 48, ¶ 28, 121 P.3d 1080, 1093.
52
     Id., 121 P.3d at 1093–94.
53
  Id., 121 P.3d at 1093 (quoting McCorkle v. Great Atl. Ins. Co., 1981 OK 128, 637 P.2d
583, 587).

                                                12
        Case 5:19-cv-00946-PRW Document 69 Filed 10/27/20 Page 13 of 13




rationale put forth for, and by extension, the reasonableness of, that denial. Third, and

relatedly, the evidence suggests that Defendant attempted to unilaterally terminate

Plaintiff’s coverage precisely because she sought to benefit from it. Put differently, there

is reason to believe that if Plaintiff had not filed her claim, Defendant would not have

attempted to terminate her coverage. These facts are sufficient to raise a question as to the

reasonableness of the denial of the claim. As such, the bad faith claim must be submitted

to the trier of fact.

                                        Conclusion

        For the foregoing reasons, the Court DENIES Defendant’s Motion for Summary

Judgment (Dkt. 16).

        IT IS SO ORDERED this 27th day of October, 2020.




                                             13
